DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 02/24/2021.
Claims 1, 8 and 15-19 have been amended.
Claims 7, 14 and 20 have been cancelled.
Claims 1-6, 8-13 and 15-19 are pending.

Per Examiner’s Amendment
Claim 15 has been amended.

Response to Arguments
Applicant’s arguments and accompanying remarks/arguments, see Applicant Arguments/Remarks, filed on 02/24/2021, with respect to the rejection of the pending claims  under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore the 35 U.S.C. § 103 rejection  has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matteo Pedini (Reg. no. 66733) on 06/03/2021.

Claim 15 (Examiner Amended) A computer program product to control a computing system comprising a core system and an uncore system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by an electronic computer processor to control the electronic device to perform operations comprising:
generating, by a packet generator unit operating in the core system, a data packet having a plurality of bytes defining a target packet size, and outputting a first byte among the plurality of bytes at a packet delivery start time;
monitoring, by a packet monitor unit operating in an I/O component included in the uncore system, the bytes delivered from the packet generator unit to 
counting, via the packet monitor unit, the plurality of bytes received by the I/O component;
detecting, via the packet monitor unit, the last byte of the data packet in response to a total number of counted bytes equaling the target packet size; and
determining, by the computing system, a latency attributed to one or both of the uncore system and an I/O bridge based at least in part on the packet delivery start time of the data packet, the packet delivery end time of the data packet, and an internal core latency of the internal core defined as a difference between the packet delivery end time of the data packet and a second packet delivery start time of a subsequent data packet delivered from the packet generator unit to the I/O component.

Allowable Subject Matter
Claims 1-6, 8-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific 
The invention is generally directed towards analyzing latency associated with uncore and input/output subsystems. Regarding independent claims 1, 8 and 15, the prior arts of record fails to teach or fairly suggest a method, a system and computer program product for a core system including a packet generator unit configured to generate a data packet having a plurality of bytes defining a target packet size, the packet generator unit outputting a first byte among the plurality of bytes at a packet delivery start time;…a packet monitor unit configured to monitor the bytes delivered from the packet generator unit to the I/O component and to determine a packet delivery end time after detecting a last byte of the data packet,…determines a latency attributed to one or both of the uncore system and the I/O bridge based at least in part on the packet delivery start time of the data packet, the packet delivery end time of the data packet, and an internal core latency of the internal core defined as a difference between the packet delivery end time of the data packet and a second packet delivery start time of a subsequent data packet delivered from the packet generator unit to the I/O component, and wherein the packet monitor unit is installed in the I/O component, the packet monitor unit configured to count the plurality of bytes received by the I/O component and to 
The closest prior art Harriman (US 2016/0124894) teaches measuring latency in a physical unit of a circuit. determine and report latency for communication of information from input pins of a device through a PHY and thereafter to another portion of the device, e.g., a media access control (MAC) portion [⁋ 0034]. determine a latency of data pipeline traversal based at least in part on two counter values, namely the counter value provided through PTM (precise time measurement) path 550 and the current counter value directly obtained from counter 560 [⁋ 0068]. At the end of the PTM circuit, counter value is converted …to a conventional time value and subtracted from the current counter value to provide a latency value [⁋ 0040]. However, Harriman fails to teach or fairly suggest "determining a latency attributed to one or both of the uncore system and the I/O bridge based at least in part on the packet delivery start time of the data packet, the packet delivery end time of the data packet, and an internal core latency of the internal core defined as a difference between the packet delivery end time of the data packet and a second packet delivery start time of a subsequent data packet delivered from the packet generator unit to the I/O component,".
Updated search find the following Prior arts.:
Walker (US 2019/0179757) teaches a latency tracker 230 is configured to monitor the access latencies of memory requests issued by memory resource consumers associated with the processor core 200 and which are fulfilled by the local memory 112 [Fig. 2, ⁋ 0016]. latency tracker 230 stores a start time stamp derived from a local clock source to the latency field 240 when the memory request is issued from the compute complex and then stores a stop time stamp derived from the local clock source (e.g., a system time clock) when the data from the memory request is received from the local memory 112 at the compute complex, and then calculates the latency as the difference of these two time stamps [⁋ 0022]. However, Walker fails to teach or fairly suggest, “…latency …as a difference between the packet delivery end time of the data packet and a second packet delivery start time of a subsequent data packet delivered from the packet generator unit to the I/O component”.
Prior art Linsky (US 20190007153) teaches a wireless communication device for concurrent transmission… includes a processor that coordinates when the first and second transmit packets end such that a first receive packet does not overlap in time with a second receive packet [⁋ 0006], The amount of time between the end of a transmit packet and the start of the receive packet may be referred to as the inter-frame spacing (IFS) [⁋ 0047]. …transmission delay may be calculated based on an IFS between when a transmit packet ends and a corresponding receive determining a latency attributed to one or both of the uncore system and the I/O bridge..”  and “latency …as a difference between the packet delivery end time of the data packet and a second packet delivery start time of a subsequent data packet delivered from the packet generator unit to the I/O component”.
Prior art Dowdal (US 2004/0062252) teaches measurement of clock skew in an packet network for use with data transmissions between transmitting and receiving units having independent clocks [⁋ 0002]. Dowdal further teaches the packet may pass through several switches and routers and the signal in digital and analog form and may pass through both packet switches and circuit switches respectively. The packets are likely to accumulate delay as they pass between the near and far end terminal equipment…Delay and jitter are measured by comparison of the end time stamp of one packet with the start time stamp of the next packet. If the next packet is received before the end time stamp of the previous packet, there is overlapping delay. If the latest packet is received after the end time stamp of the current packet, the difference in the time is the delay gap. Conditions in the packet network can also cause the loss of packets, referred to as packet loss. [⁋⁋ 0005-0006]. Since, Dowdal teaches delay for receiving packet in a device/node, therefore,  Dowdal fails to teach or fairly suggest "determining a latency attributed to one or both of the uncore system and the I/O bridge..”  and “latency …as a difference between the packet delivery end time of the data packet and a second packet delivery start time of a subsequent data packet delivered from the packet generator unit to the I/O component”.
Also none of the prior arts teach or fairly suggest “…packet monitor unit that is installed in the I/O component and that is configured to count the plurality of bytes received by the I/O component and to detect the last byte of the data packet in response to a total number of counted bytes equaling the target packet size.”.
Therefore, the prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/MOHAMMAD YOUSUF A. MIAN/
Examiner, Art Unit 2448                                                                                                                                                                                                        
/AARON N STRANGE/Primary Examiner, Art Unit 2419